                                  Case 1:20-cv-04742-AKH Document 1-4 Filed 06/19/20 Page 1 of 6

    Exhibit D
                                      Infringement of Claim 1 of U.S. Patent Number 7,088,854 by Paige

         CLAIM LANGUAGE                                                          Infringing Application




1. A computer program product for
generating special-purpose image analysis
algorithms comprising:
a computer usable medium having
computer readable program code embodied
therein, said computer readable program
code configured to:




                                                                                  https://paige.ai/product
                                            Paige AI system (“Infringing Product”) is a computer program product for generating image analysis.




                                                                 Page 1 of 6
                                    Case 1:20-cv-04742-AKH Document 1-4 Filed 06/19/20 Page 2 of 6

    Exhibit D




obtain at least one image having a plurality
of chromatic data points;




                                                                             https://paige.ai/product
                                                                      The Infringing Product takes an image.




                                                              Page 2 of 6
                                    Case 1:20-cv-04742-AKH Document 1-4 Filed 06/19/20 Page 3 of 6

     Exhibit D




generate an evolving algorithm that
partitions said plurality of chromatic data
points within said at least one image into at
least one entity identified in accordance
with a user’s judgment; and




                                                                            https://paige.ai/product




                                                              Page 3 of 6
            Case 1:20-cv-04742-AKH Document 1-4 Filed 06/19/20 Page 4 of 6

Exhibit D



                                                    https://paige.ai/product




                                                    https://paige.ai/product




                                      Page 4 of 6
            Case 1:20-cv-04742-AKH Document 1-4 Filed 06/19/20 Page 5 of 6

Exhibit D




                                                           https://paige.ai/product
                     The Infringing Product generates an algorithm based on user manual annotation of objects of interest
                                                       thereby training the algorithm.




                                          Page 5 of 6
                                    Case 1:20-cv-04742-AKH Document 1-4 Filed 06/19/20 Page 6 of 6

     Exhibit D

store a first instance of said evolving
algorithm as a product algorithm wherein
said product algorithm enables the
automatic classification of instances of said
at least one entity within at least one                                                 https://paige.ai/product
second image in accordance with said
judgment of said user.
                                                The Infringing Product stores the evolving algorithm as a model and runs the stored algorithm on all the
                                                        additional data to automatically classify additional images of similar type/requirement.




                                                                       Page 6 of 6
